 


115 HR 4281 RH: Expanding Access to Capital for Rural Job Creators Act
U.S. House of Representatives
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 396
115th CONGRESS 2d Session
H. R. 4281
[Report No. 115–531]
IN THE HOUSE OF REPRESENTATIVES

November 7, 2017
Mr. Kihuen (for himself and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Financial Services


January 29, 2018
Additional sponsor: Ms. Velázquez


January 29, 2018
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on November 7, 2017




A BILL
To amend the Securities Exchange Act of 1934 to expand access to capital for rural-area small businesses, and for other purposes.
 

1.Short titleThis Act may be cited as the Expanding Access to Capital for Rural Job Creators Act. 2.Access to capital for rural-area small businessesSection 4 of the Securities Exchange Act of 1934 (15 U.S.C. 78d) is amended—
(1)in subsection (j)(4)(C), by striking and women-owned small businesses and inserting , women-owned, and rural-area small businesses; and (2)in subsection (j)(6)(B)(iii), by striking and women-owned small businesses and inserting , women-owned, and rural-area small businesses.


January 29, 2018
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
